 33308 NLRB No. 5GALLOWAY SCHOOL LINES1In adopting the judge's conclusions, we note that even assumingarguendo that the Respondent's critical period statements made at its
Foster facility were to be found to be unlawful, we would find them
insufficient to warrant setting aside the election held among the
Chariho drivers. The record does not establish that they were dis-
seminated to any more than two eligible voters. Thus the possibility
of the conduct in question having had an effect on the election re-
sults is too remote to warrant setting aside the election. See MetzMetallurgical Corp., 270 NLRB 889 (1984).Member Raudabaugh does not agree with the foregoing rationale.He relies solely on the fact that the statements were lawful. If the
statements had been unlawful, they would constitute grounds for
overturning the election unless ``it is virtually impossible to con-
clude that they would have affected the results of the election.'' See
Super Thrift, 233 NLRB 409 (1977). Because the statements in thiscase were lawful, Member Raudabaugh finds it unnecessary to de-
cide whether the case falls within the narrow exception of SuperThrift.Member Raudabaugh also notes that Respondent's counsel, in aspeech to employees, misrepresented Board procedures in certain re-
spects. Counsel said that a ``test of certification'' case is heard by
an administrative law judge. Counsel also said that the appeal from
the Board decision in such a case goes to a Federal district court,
suggesting that the case goes to a circuit court only after appeal from
the district court. Of course, the fact is that ``test of certification''
cases usually go directly to the Board by way of Motion for Sum-
mary Judgment, and the Board's decision is appealed to the appro-
priate circuit court of appeals. Thus, counsel misstated procedural
law in two respects. Significantly, the misstatements made it appear
that a ``test of certification'' case takes longer to process than it ac-
tually does. Although these misstatements made to nonunit employ-
ees about 10 days before the election are not grounds for setting
aside the election, Member Raudabaugh nonetheless expresses his
concern that such misstatements were made by a member of the Bar.
Either counsel was ignorant of basic principles or he deliberately
misrepresented procedural law.2In the motion to correct its name, the Union claims that in Au-gust 1990, it merged with another union. In view of the disposition
of this case, as well as the absence of any basis for deciding whetherthere was continuity following the merger, we decline to grant the
Union's motion.1All dates herein are 1989 unless specifically stated otherwise.Galloway School Lines, Inc. and Local 76, ServiceEmployees International Union, AFL±CIO.
Cases 1±CA±26744 and 1±RC±19303July 28, 1992DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn October 23, 1991, Administrative Law JudgeRobert T. Wallace issued the attached decision. The
Charging Party filed exceptions and a supporting brief
and a motion to correct its name, and the Respondent
filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt his recommended Order andCertification of Results of Election.2ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.CERTIFICATION OF RESULTSOFELECTION
ITISCERTIFIED
that a majority of the valid ballotshave not been cast for Local 76, Service Employees
International Union, AFL±CIO and it is not the exclu-
sive representative of bargaining unit employees.Thomas J. Morrison, Esq. and Pat McAndrew Esq., for theGeneral Counsel.Thomas J. McAndrew, Esq., for the Respondent.Burton E. Rosenthal, Esq. (Seqal, Roitman & Coleman), ofBoston, Massachusetts, and Jordan Ash, organizer for theCharging Party.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thiscase was tried in Providence, Rhode Island, on June 4
through 8, 1990, on a complaint issued on December 26,
1989,1based on a charge filed October 13 and amended onDecember 8. The consolidated representation case arose from
a petition filed by the Union and a stipulated election held
on October 6, which the Union lost 44 to 32 with the 6 chal-
lenged ballots being insufficient to affect the results in the
Chariho school district unit of drivers, aides, and monitors.
The Union filed timely objections which track the complaint
allegations and therefore the objections were consolidated
with the unfair labor practice matter.The case questions are whether Respondent through state-ments made by its President Donald Galloway violated Sec-
tion 8(a)(1) of the Act and whether actions taken or refusals
to use Donald DelBene or Jean Browning as ``spare'' em-
ployees violated Section 8(a)(3) and (1) as to them and Jea-
nette Hanson. As set out below, I find that the Act was not
violated and will recommend that the complaint and charges
be dismissed and the objections overruled.On the entire record including my observation of the de-meanor of the witnesses and after consideration of the briefs
filed by all parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONGalloway School Lines, Inc. is a corporation engaged inthe business of supplying schoolbus services to municipali-
ties and other entities in Rhode Island, having offices and
places of business in Chariho, Foster, and other Rhode Island
locations. The Company's gross revenues for such services
are well in excess of $250,000 and it annually receives goods
and materials valued in excess of $50,000 directly from out- 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
side the State. The Company admits and I find that it is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Company's principal operation is at the Chariho loca-tion where its main offices are located. Galloway has had the
contract with the Chariho school district for over 13 years,
taking over from a previous contractor. Under President Don-
ald Galloway is General Manager Stephen DeSouza who
served in that capacity with the previous company. Keith
Galloway who has worked for the Company off and on for
6 years is in charge of maintenance, inventory, payroll, bill-
ing, and safety, and is the EPA coordinator for all the Com-
pany's locations.Each of the four locations has an area manager and DorisDeSouza held that position for the previous 2 years at
Chariho, having been a busdriver before that. Perry Delany
is her assistant.From the evidence it is clear there is no interchange ofpersonnel between the four locations and each area operates
in an autonomous way. Buses are supposed to remain within
the geographical limits of the school district and it was okay
with special permission that drivers who lived outside the
district could take their buses home.In the Chariho district the schools were on double sessionsfor at least 9 years through the 1988±1989 school year. Driv-
ers normally had seven runs a day for the elementary (grades
1±4), middle school (grades 5±8), high school (grades 9±12)
and kindergarten runs and, because they were closely spaced,
the drivers were paid layover time, not having sufficient time
to go home between runs.The school district began building a new middle schoolduring 1988±1989, to be completed for the 1989±1990
school year and it was adjacent to the high school. During
the spring of 1989 the Company submitted bids for 1989±
1990 on two bases. One was to have separate runs for the
separate schools and the second bid was based on combining
the middle school and high school runs. This latter system
would mean less runs, reduce the costs to the school district,
and provide less revenue to the Company and reduced in-
come to the employees.A number of the employees had children in school andwere opposed to the combined runs on the basis that they felt
the younger middle school children should not be bused with
the high school pupils. The employees were also faced with
earning less.Several of the employees appeared at an open schoolboard meeting in the spring and vigorously opposed the com-
bined runs. One or more union officials were at that meeting
and offered what help they could give to Sheila Wetherbee
and others. The more vocal opponents felt that withholding
their services might impress the school board and a 2-day
strike of 20 or more employees took place.Donald Calloway discussed the proposed strike action withthe employees prior to the action and tried to dissuade them.
He was able to cover the runs during the strike and no re-
criminations of any sort occurred.Before the end of the school year, the Company, followingits normal practice, sent each employee forms asking if they
intended to return the following year, whether they were
available for summer employment, and if they wanted to
change their runs. It is clear that runs were awarded on the
basis of seniority when they were open. It was expected that
the employees would return signed forms before the end of
the school year.If employees had sufficient unemployment credits andmade themselves available for work during the summer they
were eligible for unemployment benefits over the summer
school vacation. Employees such as alleged discriminatee
Hanson who did not want any summer employment and so
told the Company were not eligible and did not file for un-
employment benefits.Sheila Wetherbee and several other employees felt that theUnion might be able to help them. The Union was contacted
and at an organizing meeting it was decided to hold an open
meeting at a legion hall and invite all the Chariho employ-
ees.Wetherbee invited Laura Czerkiewicz who was known tofavor the Company and she was told she could voice her
opinions. Approximately 30 employees attended the July 11
meeting with two union officials, Wetherbee, and four other
employees seated at the head table. Czerkiewicz sat up front
near the table with a notebook and took some notes of the
meeting. The three alleged discriminatees were at the meet-
ing but were each near the back of the room.Czerkiewicz did make some comments favorable to theCompany noting their revenue and ability to pay and gen-
erally defending the Company. She testified she contradicted
certain things said at the meeting and was interrupted by sev-
eral people including Jean Browning. She stated she wrote
down the names of those who were at the head table and
made notes of some of the topics discussed.A signup list was passed around and was later placed onthe head table. Authorization cards were passed out and
signed cards were collected or brought to the front table.
Czerkiewicz said she received a card and left with it and did
not observe any cards being handed in. Wetherbee called
after her about the card and she said she would check it out
and left.Both Czerkiewicz and Doris DeSouza testified thatCzerkiewicz told DeSouza she had gone to the publicized
July 11 union meeting, had gotten into an argument with
Wetherbee, and gotten chased out of the meeting. Both
laughed about it and Czerkiewicz said Carol West had stated
at the meeting that there were problems with management.
DeSouza asked West about it and it was clarified that no ac-
cusation was being made.Both DeSouza and Czerkiewicz denied that anything morewas said about the meeting or that any participants in the
meeting were identified. General Counsel states they are in-
credible but gives no plausible explanation for his assertion.General Counsel states in his brief that Czerkiewicz wasshut off at the union meeting from speaking, was angry
about it, and informed Doris DeSouza of all the facts and
personalities of the meeting and that such is the only conclu-
sion which can be reached. On this basis and the distribution
of the union ``Bill of Rights'' which was published in the
local newspaper and the Union's October 2, leaflet on com-
bined runs, and perhaps the signup sheet at the first meeting 35GALLOWAY SCHOOL LINESand the list of organizing committee members which wasavailable at subsequent union meetings, General Counsel
predicates that Respondent had knowledge of the prounion
sentiments of DelBene, Browning, and Hanson.The problem with this premise is the denials of DeSouzaand Czerkiewicz and no affirmative proof that such occurred;
the fact that none of the three are named as supporters of
the Bill of Rights; only Hanson and Browning were on the
organizing committee and there is no showing that such a list
was available at any time to Respondent or that the initial
signup sheet was ever so available.Hanson is pictured in the October 2 union circular as sup-porting the Union with some other employees but Browning
and DelBene are not and the allegations concerning them oc-
curred prior to that date.The General Counsel bases his inferences of companyknowledge of union activity of the alleged discriminatees on
the above and on his conclusion that the actions taken
against the three individuals are unexplainable except as re-
taliation for their union activities. While it is true that the
three engaged in some union activities, they ranged from
minimal for DelBene to routine for Browning and Hanson.There is no probative evidence that Respondent's manage-ment officials were aware of any union activity of DelBene
and Browning prior to their termination of their regular runs,and it is only supposition that Respondent saw the Union's
October 2 pamphlet which has Hanson as one of the eight
employees supporting the Union.The actions taken against the individuals have rational ex-planations which will be shown, further rebutting the General
Counsel's suppositions.B. Conversation of Don Galloway andSheilaWetherbee
Wetherbee testified that after the first union meeting it wasdecided to call Don Galloway and tell him that the employ-
ees were organizing and she was chosen to do that. She
called and asked to see him and he asked if it was on a per-
sonal basis or as a union representative to the Company. She
responded that she wanted to discuss the activity of the
Union. Galloway said she might be trying to trick him and
would not meet her because to do so would be to recognize
her as the bargaining agent for a union he did not recognize
and would not ever recognize in the Chariho district. He said
if she had any other questions to contact his lawyer and gave
her his name and phone number.Calloway specifically denied saying he would not everrecognize the Union and testified he told Wetherbee he
would meet with her as an employee but not as a union offi-
cial since his attorney had warned him against any meeting
that might lead to recognition unless they went through the
NLRB procedure. He said he advised her to talk to his attor-
ney and testified there was no union to recognize since they
had to have an election for recognition.Wetherbee was as certain that Galloway said he would notrecognize the Union and did not mention an NLRB election
and Galloway was equally certain that he did not make such
a statement.Though both witnesses appeared credible, it is clear thatthere was a misunderstanding. In the light of Galloway's re-
ceiving advice from his attorney and the manner in which the
Company's campaign was conducted, it seems completelyout of context for Galloway to have made such a statement.The Company wanted to avoid any recognition of the Union
without an NLRB election and it appears the advice
Calloway received was designed to avoid such an event and
he sought to pass Wetherbee on to his attorney to handle the
matter.I conclude and find that Galloway did not state that hewould not ever recognize the Union at Chariho nor did he
inform the employees that it would be futile for them to se-
lect a union as their bargaining representative, as the com-
plaint alleges. I will recommend dismissal of complaint alle-
gations 7(a)(1).C. Donald DelBeneComplaint allegations 8(a) and (b) assert that Respondenton September 2 gave information which caused the Rhode
Island Department of Employment Security (RIDES) to pre-
maturely cease payments to DelBene for the period of Au-
gust 27 to September 6 and on September 6 refused him
work as a ``spare'' employee.DelBene started with the Company as a monitor in Feb-ruary, took a driving course, and started driving at the end
of March and was given the bus 15 run in April. Although
he was given the documents to complete concerning return
in the fall and any requested change, he did not return them
by the end of the school year, stating he thought he had the
summer to complete them. He received unemployment com-
pensation for the summer and was available for work.About mid-August he was brought in to work out a kin-dergarten run and spoke to Perez Delaney. He asked about
an Ashaway run and she asked if he had requested it on his
papers and he said he had not filled them out. She told him
to do so, that the runs were given by seniority. DelBene later
completed the papers and returned them asking for an
Ashaway run and if that was not available he would like the
shortest run with the least number of children. He also said
he did not want a kindergarten run.DelBene testified that he told Delaney he might have achild care problem and she specifically denied that he ever
mentioned such, and in fact said he would keep the bus 15
run if he couldn't get an Ashaway run.On August 30 the Company held a meeting of all Charihoemployees and gave out clipboards with the information on
the assigned runs. DelBene's kindergarten run at his request
had been given to another driver Jean Browning. After a
short meeting Doris DeSouza drove a bus with the drivers
to the new middle school to show where they would park
their buses. They then returned to the company premises
where DelBene told DeSouza he could not do the assignment
because of a child care problem and returned the clipboard
to her. He said he told DeSouza he wanted to be a spare
driver and got no reply.DelBene's explanation that he could not have left his sonalone to do the Richmond (bus 15) run and wanted the
Ashaway run near his home does not bear scrutiny. Under
his explanation he would have had to leave his son home
alone for a period of time lessened by only 30 to 45 minutes
if he had gotten his desired run.Doris DeSouza testified she was shocked and angered byDelBene's abrupt quitting of his regular run with him saying
he could not do it because of a child care problem and would
fill in if he could. She reported this to her husband, the gen- 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
eral manager, and said they were upset to have this happenat the beginning of school with no notice and it upset their
assignments. DeSouza testified that the Ashaway run had di-
minished from six to five and those drivers all had seniority
on DelBene. She also felt he knew of the child care problem
far enough in advance that he did not need to wait until the
last minute to quit his run.Keith Galloway was notified of DelBene's refusal of theassignment and following the regular procedure filed the ap-
propriate documents with RIDES. That organization decided
that DelBene's refusal was for personal reasons, was unjusti-
fied, and he was denied benefits for the week ending Sep-
tember 1, 1989, the period specified in complaint paragraph
8(a).DelBene appealed and the referee overturned the decision,which apparently reinstated DelBene's 1-week disqualifica-
tion. The disqualification notice stated that the Company had
terminated DelBene for refusing the recall to work. There
was undenied testimony that the determination of disquali-
fication is solely up to the State.As noted previously and contrary to General Counsel'sstatement in the brief the Company did not alter normal pro-
cedure in notifying RIDES. To have unemployment over the
summer it was necessary for the employee to be available for
assignments. Here DelBene refused his regular employment
and said he would be available as a spare.A last-minute no-notice leaving of his job would under-standably cause confusion and foster company resentment at
a critical time such as the beginning of school. DelBene's as-
serted reason for the abrupt departure is not something he
would not have known of long in advance and lessens his
credibility and makes his reliability as an employee a nullity.
The failure of Respondent to use DelBene as a ``spare'' is
understandable given his treatment of the Company and its
need to give spare work to regular and regular spare employ-
ees due to the lessened amounts of work available.If company knowledge of DelBene's minimal union activ-ity is assumed, and such a presumption seems gratuitous in
this circumstance, the Company's determination not to fur-
ther employ DelBene appears justified. If Wright Line (251NLRB 1083 (1980)) is employed here, there is sufficient Re-
spondent justification and complaint allegations 8(a) and (b)
must be dismissed and I will so recommend.D. Jean BrowningJean Browning began as a monitor and became a driverin 1980 and worked steadily for Respondent. At the end of
the school year she indicated on her papers that she would
be back in the fall and was available for summer work.In July Doris DeSouza attempted to reach her for a runand was told she was working at the new middle school on
a 3±11 p.m. shift, and managed to telephone her there.
Browning confirmed that she was working but said she
didn't like her boss and might want to return to her driving
job. DeSouza gave her a few days to make up her mind and
Browning later got in touch and said she would be back in
the fall. This latter conversation may have occurred late in
July.Browning showed up on August 30 and was given her reg-ular run plus the kindergarten run DelBene did not want. On
the second day of school after completing the morning run,
Browning met Doris DeSouza in the office and said shecould not work any more, she had a babysitter problem, hersister could not do it anymore. DeSouza gave her the name
of her babysitter and mentioned several others but Browning
said she would not be comfortable with someone unknown
to her. DeSouza called in a ``spare'' (Marion Morgan) who
wanted regular work. Browning showed her that route the
following day and left saving she would like to do evening
and weekend spare work. DeSouza said she would check but
testified that Browning knew such work was kept for regular
drivers due to the lessened work they were getting. She ad-
mitted that Browning's name was on the spare list but said
she did not use her, one of the reasons being the short notice
before leaving the job.The complaint alleges that Respondent refused to letBrowning have a spare cover her afternoon runs around Sep-
tember 7, refused to let her work as a spare on September
12, and refused to rehire her on November 7.Browning testified that around September 7 she toldDeSouza she would like to keep the high school and kinder-
garten runs, apparently so she could keep her janitorial job
at the school. DeSouza recalled that Browning said she
would like to have two jobs.The General Counsel urges that not letting Browning usea spare to regularly do all her afternoon runs was discrimina-
tory since another employee did have a spare do her kinder-
garten runs. Respondent explained that the other employee
had gotten permission from Galloway to run a bingo run
once a week which brought in additional funds to the Com-
pany. This once a week run is not comparable to Browning
wanting to subdivide her assigned run so that she could work
on two different jobs. The General Counsel would have Re-
spondent change its run assignment system here to meet the
desires of one of its employees. There was no discrimination
in Respondent's refusal to alter its operations. Susan
Wetherbee approached DeSouza about have Browning sub
for her and was told that Browning could not cover the run
since she didn't work there anymore. She said she was also
told that the Company wanted regular drivers as subs and
that the Company would secure the sub.DeSouza said she did not use Browning as a spare but de-nied it had anything to do with the Union, that she did not
know Browning was in favor of the Union. She testified she
was told by Don Galloway that the Company would not have
Browning work there again because of her leaving with a 1-
day notice.Browning testified that in October she called DeSouza andsaid the grass was not greener on the other side and would
like to come back and work if there were some runs avail-
able. She was told to call back after the combined runs were
put into effect to see if anything was available. When she
called back in November, she was told she would have to
talk to Don Galloway who was away. She did not talk to
him until the following January and he said that because of
the complaint etc., he had been advised not to take her back.Browning agreed that to leave the school job and returnto driving would have meant a lessened amount of pay and
a loss in benefits.Again, there is a paucity of evidence that Respondentknew of Browning's interest in the Union. Although she says
she had a union pin on her purse, she was working at the
school and not as a driver during the summer. When she re-
turned and worked 1-1/2 days and then left her job, DeSouza 37GALLOWAY SCHOOL LINESwas giving her the names of other babysitters and had givenher a kindergarten run. Despite these attempts to retain her
Browning left and kept the janitorial job, staying on the 3±
11 shift until the following February when she was placed
on the 7 to 3 p.m. shift.The complaint allegations concerning Browning must allbe dismissed.Even assuming knowledge of her minimum union activi-ties and that was not proven, the Company is under no obli-
gation to subdivide its runs so that Browning could have two
jobs. There was no discrimination in not making a special al-
lowance for Browning since the Company's allowance of a
1-day a week for one-run substitution for Caulfield is no-
where comparable to what Browning wanted. Not using her
as a spare thereafter following her leaving the job on ex-
tremely short notice is in the same vein as DelBene and the
Company is under no obligation to further employ an unreli-
able person.As to the alleged November 7 refusal to rehire, Brown-ing's testimony does not support the allegations. She was not
positive of the date and testified she was told she would have
to speak to Don Galloway because he took care of the hiring
and that he was away in Florida. She was told to call back
right before Thanksgiving that he would be back for a few
days and was going away again. Browning did not remember
whether or not she called at that time but said she calledagain in January. By that time the complaint had issued and
acting on his attorney's advice Galloway said that he would
not consider hiring her.The General Counsel did not demonstrate that at any timein November or thereafter that there was a bus run available
so that she could be reemployed.There is insufficient evidence to overturn Respondent'sreasons for refusing to subdivide her runs, or to refuse to use
her as a spare employee who has demonstrated unreliability.
Complaint allegations 8(c), (d), and (e) must be dismissed.E. The Galloway-West ConversationComplaint paragraph 7(a)(ii) alleges that Galloway coercedemployees by implying that a known union supporter had
been denied a benefit for engaging in union activity. As the
basis of this allegation Carol West testified that when she
talked to Calloway she knew that Browning had a full-time
job at the school and had quit her driver's job. She asked
Galloway why Browning did not get the same permission as
Caulfield did. She testified Galloway said Caulfield brought
in a lot of money doing the bingo runs and was loyal and
loyalty counted. West said she thought the company policies
were not being followed.Calloway testified that West asked if it was fair to havesomeone cover Caulfield's noon runs as against Browning
and he answered that Caulfield was bringing in money for
the Company and they sometimes bent the rules as they did
for West in allowing her to take her bus home out of the
district.As noted above the distinction between Caulfield andBrowning situation are obvious and not at all comparable.
The word ``loyalty'' has various meanings and here could be
equated with reliability rather than antiunionism as the Gen-
eral Counsel suggests. From the testimony there is no impli-
cation of denial of a benefit to a known union sympathizer.
There is also a question of knowledge.This 8(a)(1) allegation is not sustained by the testimonyand must be dismissed.F. Jeanette HansonHanson started as a spare driver on March 8, and appliedfor and was given a regular run in Charleston in April, which
consisted of only an elementary and a kindergarten run. She
wanted a Richmond run as being convenient for her but
wanted only part of the bus 15 route not wanting to have a
senior high school trip. She also testified she had asked for
bus runs 12 and 1 and had been told that others more senior
had them.At the beginning of the 1989±1990 school year she wasassigned to bus 7 which had the same Charleston run she had
the previous year. About a week into the school year the
driver of bus 1 asked if she would switch because she did
not like the Richmond run and knew that Hanson wanted
Richmond runs. Hanson agreed and the other driver got per-
mission from Doris DeSouza for the switch.Marion Morgan who had worked for the Company in an-other school district came back to the Chariho district in Sep-
tember and on the second schoolday was called by Doris
DeSouza to take over Browning's bus 12. She was told this
was temporary until the changes were made with the com-
bined runs. She asked Doris DeSouza if she could change to
bus 13, since that route was in her neighborhood and she
knew the children. She stated she was against the Union and
wore a vote no button.Both Hanson and Morgan deny that they had discussed aswitch of bus routes.Doris DeSouza testified that Morgan told her that she andHanson had discussed the switch and that it would be better
for both of them. She said that Hanson later asked her if
Morgan had mentioned the switch to her and she then took
it up with her husband and he approved. The two were told
to show each other their routes and Delaney reported to her
that they did fine. She added that the new route was closer
to Hanson's home.Hanson testified that in late October, Doris DeSouza askedher to come to the office after her elementary school run
which she did. DeSouza said Marion Morgan wanted to
switch routes and she had agreed with the combined runs
starting in a week and to show each other their routes. They
showed each other the elementary school routes since the
middle school routes were the same. After getting home she
decided she didn't like the way this was done and did not
want to work for a company that switched routes because
someone asked for it. She called Doris DeSouza and said
that Friday would be her last day, that she was leaving for
family reasons. At no time did she complain to anyone with
the Company about the switch of the bus routes, nor after
quitting ever ask for reinstatement.Complaint paragraph 8(f) alleges that Respondent violatedthe Act by switching her from her regular route around No-
vember 1. Although there is no direct evidence of company
knowledge of union adherence by Hanson, her picture and
sentiments were in the October 2 union flyer put out just be-
fore the election. It may be assumed that it was seen by Re-
spondent.Since Hanson had sought part of route 15 or either route12 or 13 and since Respondent knew that and Morgan who
had been with the Company a year and a half would be bet- 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2I have carefully read and considered each of the cases cited byGeneral Counsel and the Charging Party and do not consider any of
them to have true application to the facts of this case. The situations
in all of the cited cases were substantively different and inapplicable
here.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ter served with a run in her own neighborhood, there wouldseem to be no problem with switching routes. Hanson madeno protest whatsoever about the change, even when quitting.It is only the General Counsel's presumption that theswitch of routes was discriminatory. There is no proof that
anyone except Hanson thought there was something wrong
with the action and she never made her thoughts known to
the Company. How then can it be said that the action was
discriminatory?There is conflict in the reasons given by the witnesses asto whether Hanson and Morgan discussed the switch before
it was made. But there being no showing that the switch of
routes was discriminatory there is no need to resolve that dis-
pute.I conclude and find that the action asserted in complaintparagraph 8(f) was not in violation of the Act and must be
dismissed.G. The Foster MeetingRespondent held a meeting for its Foster division employ-ees on September 26, before the election for the Chariho em-
ployees. The General Counsel alleges that during the meeting
employees were threatened with unspecified reprisals,
impliedly threatened with the loss of the benefit of being
able to drive their nurses home and with discharge or other
retaliation because they engaged in union activity. The
Charging Party alleges that this was asserted 8(a)(1) activity
in addition to the other allegations discussed above destroyed
the necessary laboratory conditions of the election and that
the election must be set aside and a new one ordered.Charging Party states that the employees of the divisionare interchanged and that a secretly made tape of the meeting
which was later heard by a Chariho employee warrants the
invalidation of the election. Wetherbee's testimony about
other division employees working at Chariho is not specific
and given the weight of testimony that the districts are kept
separate, I cannot find that there is a practice of interchange
of employees.Foster employee Linda Fournier wore a union T-shirt andbutton at Foster and made the tape, which, with a tran-
scription were received in evidence. She lives 3 miles outside
the Foster district and was allowed to take her bus home.
According to her testimony about the meeting Don Calloway
said if there was a division and if anyone was causing prob-
lems, that heads were going to roll. Attorney McAndrew, ac-
cording to Fournier talked about the alleged unfair labor
practices at Laidlaw in Conventry, Rhode Island, which was
nearby and said that Galloway was not going to fight the
Union as Laidlaw had done. Asked about the legal implica-
tions of Laidlaw's actions, McAndrew stated it was legal forthe Company to refuse to recognize the Union until orderedto do so by the Federal appeals court. Fournier stated that
the employees were told that taking buses home was a privi-
lege and that Calloway asked why she did not go back to
Coventry to work and have her union representation.Reading the 14 single-space typewritten pages of the meet-ing generally backs up Fournier's recollection with the ex-
ception that the ``heads roll'' statement is specifically tied to
the issue of safety, and not to unionism. The basic tone of
the meeting was that Laidlaw and other large companies
were fighting unions and trying to drive small companies
like Galloway out of business and that Galloway did not
want a union but was not going to fight one. The colloquy
between Fournier and Galloway did not contain specific
threats and a reading of the transcript shows that no threats
were implied.I conclude and find that there were no 8(a)(1) violationsin the September 26 Foster meeting and will recommend the
dismissal of the allegations of complaint paragraphs
7(a)(iii)(A), (B), and (C).H. Summation of FindingsIn summary, I have found that Respondent has not com-mitted any of the violations alleged in the complaint and will
accordingly recommend that the complaint be dismissed in
its entirety. Based on that recommendation, I further rec-
ommend that the objections to the election be overruled and
the results of the election be certified.2CONCLUSIONOF
LAWHaving found that Respondent has not violated the Act asset forth above I conclude that the law has not been violated
and recommend that the complaint be dismissed and the ob-
jections to the election be overruled.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed.